 Case 1:19-cv-00099-GJQ-RSK ECF No. 19 filed 09/30/20 PageID.177 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ARTHUR LEON JONES,

                       Plaintiff,                     Case No. 1:19-cv-99
v.                                                    Honorable Gordon J. Quist
LOVIE MAE PALMER et al.,

                       Defendants.
____________________________/

                       ORDER LIFTING STAY AND FOR SERVICE

               This is a prisoner civil rights action. The Court previously reviewed the complaint

under 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c), to determine whether it was frivolous,

malicious, failed to state a claim upon which relief could be granted or sought monetary relief

against a defendant that was immune from such relief. The Court then referred the case to the Pro

Se Prisoner Civil Rights Litigation Early Mediation Program and entered an order staying the case

for any purpose other than mediation. The case was not resolved through the early mediation

program. Accordingly,

               IT IS ORDERED that the stay of this proceeding that was entered to facilitate the

mediation is LIFTED.

               IT IS FURTHER ORDERED that the 90-day period for service set forth in

Federal Rule of Civil Procedure 4(m) shall run, starting with the date of this order.

               IT IS ORDERED that the Clerk shall issue a summons for each Defendant and

send the summonses to Plaintiff with a copy of this order and one copy of the complaint and any
 Case 1:19-cv-00099-GJQ-RSK ECF No. 19 filed 09/30/20 PageID.178 Page 2 of 2




exhibits. Because Plaintiff is not proceeding in forma pauperis in this action, he is responsible for

service of the summons and complaint upon each Defendant. See Fed. R. Civ. P. 4.

               IT IS FURTHER ORDERED that each Defendant shall file an appearance of

counsel (individual Defendants may appear pro se if they do not have counsel) within 21 days of

service or, in the case of a waiver of service, 60 days after the waiver of service was sent. Until

so ordered by the Court, no Defendant is required to file an answer or motion in response to the

complaint, and no default will be entered for failure to do so. See 42 U.S.C. § 1997e(g)(1). After

a Defendant has filed an appearance, proceedings in this case will be governed by the Court’s

Standard Case Management Order in a Prisoner Civil Rights Case.



Dated:    September 30, 2020                          /s/ Ray Kent
                                                      Ray Kent
                                                      United States Magistrate Judge




                                                 2
